Citation Nr: 0728924	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
November 2003.  

In March 2005, jurisdiction of the matter was transferred 
from the RO in Jackson, Mississippi, to the RO in New 
Orleans, Louisiana.

In May 2005, the RO in New Orleans, Louisiana, increased the 
disability rating for the veteran's service-connected PTSD to 
50 percent, effective November 2003.  

In July 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
evaluation of 70 percent, but not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

The purpose of § 5103(a) notice has been met when a claim for 
service connection is granted and an initial disability 
rating and effective date are assigned, because the claim has 
been substantiated.  Once this purpose is met, the filing of 
a notice of 
disagreement does not trigger additional § 5103(a) notice.  
Rather, VA's statutory duties are then specified under 38 
U.S.C.A. § 5104 and § 7105, and applicable regulatory duties 
are found at 38 C.F.R. § 3.103.

In the instant case, VA did not provide 38 U.S.C.A. § 5103(a) 
notice to the veteran regarding his claim for an initial 
higher rating.  This did not prejudice the veteran because 
his claim was substantiated.  In April 2004, the RO granted 
the claim for service connection for PTSD.  As his claim was 
more than substantiated, the purpose of 38 U.S.C.A. § 5103(a) 
notice had been served and the filing of his notice of 
disagreement with the disability rating assigned triggered 
the notice requirements in a different part of the statutory 
scheme, those of 38 U.S.C.A. § 5104 and § 7105 and duties 
under 38 C.F.R. §3.103.  VA met its applicable duties by 
issuing a 




complying rating decision in April 2004 and a complying 
statement of the case in September 2004.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran stated in July 2005 
that he had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran underwent a VA 
examination in March 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 





A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2007).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).





A GAF of 31 to 40 is assigned where there is "some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  

The veteran was afforded a VA examination in March 2004, 
during which he reported attempting suicide once in the past 
and having visual hallucinations, usually while driving.  
Since returning from Vietnam, he felt like hurting other 




people and himself.  Mental status examination revealed that 
he had very poor eye contact, tense and restricted affect, 
and depressed mood.  He reported having paranoid thoughts, 
nightmares and flashbacks.  He denied suicidal and homicidal 
ideas and was alert and oriented.  He was unable, however, to 
remember three objects out of three after five minutes.  His 
abstraction was good, though his insight was not and judgment 
was only fair.  He was diagnosed as having chronic PTSD 
and assigned a GAF of 40.  The examiner commented that that 
the veteran was able to work as a truck driver because he was 
able to stay alone.  He was unable, however, to hold a job at 
that time due to chronic pain in his low back and shoulder 
and PTSD symptoms.  

Post-service VA treatment records dated from November 2003 
and May 2005 show that the veteran had been treated for PTSD 
symptoms of depression, anxiety, hallucinations, problems 
with interacting with people and concentration, decreased 
energy and crying spells.  Furthermore, during the July 2007 
personal hearing and in a statement from the veteran's son, 
J.C., the veteran was reportedly unable to maintain a good 
relationship with his family and was violent towards them at 
times.  The veteran also reported having trouble remembering 
his sons' names.  The Board finds the VA treatment records 
and examination report to be probative of a PTSD disability 
that has been consistently at the same level and warranting a 
70 percent disability rating, from November 2003.  

The Board finds, however, that the criteria for a 100 percent 
rating are neither approximated nor met.  On mental status 
evaluation in March 2005, the veteran was oriented to all 
spheres, he did not have any current suicidal or homicidal 
ideation, and abstraction was good.  His speech was normal an 
his memory intact.  Judgment and insight were fair.  Further, 
although the VA examiner in 2004 stated that the veteran was 
unable to hold a job, this impairment is not solely due to 
his PTSD symptoms.  The VA examiner stated that the veteran's 
chronic pain also contributed to his inability to work.  
Accordingly, the preponderance of the evidence is against a 


rating higher than 70 percent for the veteran's PTSD.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440.


ORDER

Entitlement to a rating of 70 percent, and not higher, for 
service-connected PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


